Title: Jonathan Jackson to John Adams, 7 June 1784
From: Jackson, Jonathan
To: Adams, John


        
          Dear Sir
          London 7th June 1784—
        
        I have to acknowledge the receipt of three Letters from you & to ask pardon for the appearance of Neglect in not doing it before—the several Vessels bound to America have taken up my time in writing, together with the business consequent upon Letters received by several Arrivals from thence—
        I have your’s of the 1st May in answer to one by Mr Parker—of the 4th inclosing Colo Pickering’s Letter which I delivered myself to the Person for whom it was directed & she appeared to be much relieved by the reception of it—of the 14th by your Son with whom I have the pleasure of an agreeable Acquaintance & thank you for the occasion of it—
        Mr Adams has assisted me in making several Extracts from Letters I lately received from our mutual friend Higginson they contain such matter in several respects as I thought you ought to be made acquainted with, & such as I did not doubt you would chuse to be, if you have not had it from other quarters— your Son incloses them by Mr Bingham— I hope they may reach your hands in safety without any other’s inspection— Mr B—— is not informed of the Contents— they need no Comment from me—indeed just at present my leisure would not permit me to make any.
        The Pleasure of seeing & conversing with you would lead me to

Holland if my time would permit, but I still Entertain the thoughts of getting home before cold weather— Mr Adams discovered great disappointment in not seeing his mother & Sister by Callahan—& waits impatiently to know the reason— If agreeable I will continue when safe private opportunities offer to give you such Information as I may receive & think that you may wish to have—
        I have promised a polish Nobleman who was a fellow passenger with me from America to give him an introductory Letter to you, as he seemed to have a great desire to become acquainted with you— he is sensible & intelligent— since being here I find that he has become much acquainted with the Prince of Wales Mr Fox &c— he left France this time twelvemonth having been a resident as he tells me at Paris & Versailles these six years— he visited Cayenne the Spanish main & twelve or thirteen Islands in the W Indies—then came to Philada— travelled to Crown point & down to N. York—thro Connecticut & Rd Island to Boston & in Decr Embarked with me from Newburyport for Ireland— he brought Letters to me from the French Consul & Mr Breck—to them from Monsr Luzerne & le Ct De Noailles— he is mentioned Hereditary Chamberlain to the King of Poland & Colo of Dragoons— he may be a devotee to France, but he has never discovered it to me— however I trust nobody but whom I know & have known for a long while— I am thus particular that no deceit may be passed upon you tho’ I beleive you are not apt to be incautious— this Gentleman became acquainted in his rapid progress thro’ our Country with many principal persons & the characters of many, & perhaps in the few months he was passing laid up as much information, as some men would in so many years— but I will not detain you from more important matters these traits are sufficient for your Government—
        I remain Sir, with much respect & esteem / your Friend & very obedt Servt
        
          Jona— Jackson
        
        
          PS— I had quite forgot a request lately made to me which I was desired & promised that I would mention to you— it is from Mr Joseph Cazneau of Liverpool in this Kingdom, that if there should be an Appointment from America of a Consul there, he might be nominated. I observed to him that his Application would be more proper to Congress or some one near them, but he seemed to wish that you might know his inclination— he is a native of Boston—has lived at Liverpool twenty odd years I beleive, & is there a reputable

merchant—the firm of his House is Cazneau & Marlin— You will Excuse me in being thus troublesome my good Sir, Men in your Stations must frequently meet such Applications I suppose—
        
      